Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/21/2022 have been fully considered but they are not persuasive. Applicant argues that even though the needle of Barker is attached to the hub of Barker via retention features 257 as well as openings 345 (par. 0111-0112 of Barker), this is not a “permanent attachment” as claimed. The Examiner respectfully disagrees. The claims define what makes something “permanently attached.” Claim 1 states “the needle is permanently attached to the first portion of the hub SO THAT when the hub is split into the first and second portions, the needle remains attached to the first portion of the hub” (emphasis added by the Examiner). In Barker, the needle is attached to the first portion 351 of the hub via retention feature 357. After the hub is split, the needle will still be attached to the hub via retention feature 357 (par. 0112). Therefore, the needle is permanently attached to the first portion of the hub, as required by the claim. As further noted by the Examiner, the user could choose to allow them to remain attached indefinitely/permanently (Barker even suggests as much when stating in par. 0112 that the needle can be removed from the hub only “when desired.”). Just because Barker’s needle CAN be removed does not mean it is not permanently attached to the hub. The applicant uses an adhesive to attach the needle to the hub. Clearly, any adhesive can be broken if enough force were applied, so that is clearly not the current application’s standard for whether something is permanently attached or not. The applicant also tries to argue that the presence of retention features supports that the needle is not “permanently attached” and yet the applicant also uses retention features in the form of adhesive and an overmold in order to accomplish “permanent attachment.” The retention features of Barker will permanently attach the needle to the hub during ordinary use, unless the user desires to detach them. The rejection of claims 1 and 9 are still considered proper.
Regarding claim 8, the applicant argues that needle of Barker does not include a slot that receives a stiffening stylet. However, figures 6A-6C of Barker clearly shows the needle having a longitudinal slot (as outlined in the rejections of claims 4 and 7 in the previous rejection), and the stylet 370 is held within the channel of the slot when the system is fully constructed, as shown in figure 3 and as outlined in the previous rejections of claims 5 and 6 (par. 0073). The rejection of claim 8 is still considered proper.
All other rejections were not specifically argued against by the applicant and are also still considered proper.
New claims are addressed below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim is 26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites a “second should”. It is unclear what the first should is and also unclear what structure a “should” encompasses.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barker (US 2016/0317800).
Regarding claims 1 and 9-11, Barker discloses a lead introducer as seen in figures 3 and 11. The lead introducer includes an integrated sheath/needle comprising a splittable sheath 350 having a length and a proximal end region and configured to split along the length of the splittable sheath into a first portion and a second portion, the splittable sheath defining a sheath lumen 355 (see figure 7A-7C and par. 0072 and 0097-0100). A needle 330 has a length and a proximal end region, the needle defining an open channel 604 extending along the length of the needle, wherein the needle extends through the sheath lumen of the splittable sheath (figures 3-6B and par. 0078, 0084). A hub 360 is coupled to the proximal end regions of the splittable sheath and the needle (see figure 11C and 11D) and configured to split into a first portion 351 and a second portion 353, the hub defining a port and a hub lumen extending from the port an in communication with the open channel, where in the needle is permanently attached to the first portion of the hub via retention feature 357 as well as openings 345 (par. 0111-0112). This arrangement is considered a “permanent attachment” as the user can choose to never detach the outer needle from the splittable member. Whether something is “permanently attached” is an intended use, as clearly any attachment could be broken if enough force were applied. The applicant’s current claims and original specification go into no detail of the actual structure of the “permanent attachment” therefore the attachment structure of Barker is considered to meet the BRI of permanently attached, since the outer needle could remain attached to the first portion of splittable member indefinitely after the hub has been split, if so desired by a user.
Regarding claim 2, the hub includes two tabs 351 and 353 such that the hub is configured to split using the two tabs (figures 7A-7C and par. 0098-0099).
Regarding claim 3, as seen in figures 11A-11D, the hub includes a small-bore connector that forms a portion of the port and hub lumen and connects to the outer needle 340.
Regarding claims 4 and 7 and 27, the needle defines a slot 604 through which a lead 602 can be released laterally (figures 6A-6C). As seen in figures 3, 4 and 11A, the needle with the slot configured for lateral release of a lead is disposed within the hub 360. The hub 360 can be split along its entire length as seen in figure 7A, thus exposing the slot of the needle shown in figures 6A-6C.
Regarding claims 5 and 6, a needle stylet 370 with a body 372 and a handle 380 is configured for insertion into the open channel of the needle (Figure 3 and par. 0073).
Regarding claim 8, the stylet is shown having a cylindrical body and by definition is used for stiffening, such that the “stiffening portion” of the stylet extends along the entirety of the cylindrical body.
Regarding claim 12, Barker discloses a stimulation lead with a plurality of electrdoes 134 at a distal end and terminals 210 at a proximal end with wires connecting the electrodes and terminals, such that the lead is insertable through the port of the hub, into the hub lumen and the open channel (par. 0013, 0054, 0055, figures 1, 2 and 6).
Regarding claim 13, Barker discloses a control module with a housing, an electronic subassembly, a connector, a connector housing and a plurality of connector contacts (figure 2A and par. 0014, 0050, 0058).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Barker in view of Barker (US 2015/0073432, hereinafter Barker ‘432).
Barker discloses that the hub is permanently attached to the needle using a physical retention feature, as described above. Barker is silent as to the retention feature being an adhesive. Barker ‘432 also discloses a needle 310 attached to a splittable hub 320 (see figures 3B and 8-10 and par. 0077). Barker ‘432 disclsoes that that the needle can be attached to the hub using physical retention features or an adhesive (par. 0077). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to substitute the adhesive of Barker ‘432 for the physical retention feature of Barker as Barker ’432 discloses them to be art-equivalent structures for attaching a needle to a hub (par. 0077).
Allowable Subject Matter
Claims 22, 24 and 25 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric D. Bertram/Primary Examiner, Art Unit 3792